Citation Nr: 0613005	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for respiratory disability 
for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Mary Ann Hynes, Agent


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran, who died in September 1999, served on active 
duty from April 1964 to April 1966.  The appellant is his 
son.

In April 2004, the Board of Veterans' Appeals (Board) granted 
the issue of entitlement to service connection for post-
traumatic stress disorder for the purpose of receiving 
accrued benefits and remanded the issue of entitlement to 
service connection for respiratory disability for the purpose 
of receiving accrued benefits to the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO) 
for additional development.  The case is again before the 
Board for adjudication.

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Unfortunately, VA has not sent the claimant a letter 
notifying him of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA or of the evidence 
needed to substantiate the claim.

Based on the above, this case is REMANDED for the following 
actions:

1.  The RO must take appropriate steps to 
ensure that the claimant is provided 
notification of any additional evidence 
to be provided by VA and of evidence that 
must be provided by the claimant, as well 
as notification of the evidentiary 
requirements for substantiating his claim 
for entitlement to service connection for 
respiratory disability for the purpose of 
receiving accrued benefits.  

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his agent.  After the veteran 
and his agent have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  


No action is required by the claimant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



